DETAILED ACTION
This office action is responsive to the amendment filed June 23, 2022. By that amendment, claims 1, 2, 10 and 11 were amended, and claims 19 and 20 were canceled. Claims 1-18 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed June 23, 2022, have been fully considered but they are not persuasive, even in light of the amendment. 
It was argued that the newly added feature of the interlocking portion including a plurality of teeth to engage the first cervical plate was not met by the Morris reference. Examiner disagrees, and will identify the portions he understands to read on teeth in the rejection, below. 
The rejection of record is maintained, as modified to correlate to the amended claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Morris et al. (US 2005/0107795 A1).
Regarding claim 1, Morris teaches a plating system capable of being used in an anterior cervical procedure [0032]. The plating system includes:
a first cervical plate 12 having upper and lower faces, and at least one first vertebral anchoring point 20 extending through the first cervical plate and configured such that a first vertebral anchoring mechanism [0036] may pass there through and attach the first cervical plate to a first vertebral body, wherein the first cervical plate is capable of use in stabilizing at least one level of the spine; 
a second cervical plate 14 having upper and lower faces, at least one second vertebral anchoring point 26 extending through the second cervical plate and configured such that a second vertebral anchoring mechanism may pass there through and attach the second cervical plate to a second vertebral body [0036], and at least one cooperative interlocking portion 22 disposed thereon, wherein the second cervical plate 14 is capable of use in stabilizing at least one other level of a spine; 
wherein the at least one cooperative interlocking portion 22 of the second cervical plate 14 is configured to cooperatively engage the first cervical plate 12 to provide a stabilizing interconnection between the first and second cervical plates 12/14, the at least one cooperative interlocking portion having a plurality of teeth to engage the first cervical plate (see marked up figure); 
wherein the at least one cooperative interlocking portion 22 is configured such that the formation of the interconnection would not require that the first cervical plate to be partially or wholly disengaged from the first vertebral body (attachment demonstrated by dashed lines in figs. 1-3; [0038]).

    PNG
    media_image1.png
    476
    858
    media_image1.png
    Greyscale

Regarding claim 2, the plurality of teeth of the at least one cooperative interlocking portion 22 are capable of cooperatively engaging a plurality of teeth on the first cervical plate 12 (see marked up figure). 
Regarding claim 3, the first cervical plate 12 includes a groove 16 at its central longitudinal axis disposed such that a portion of the cooperative interlocking portion 22 is positioned within the groove when the plates 12/14 are engaged. 
Regarding claim 4, the first cervical plate 12 is adapted to overlap at least two vertebral bodies (the device is configured for cervical use [0032]; different vertebral bodies being known to be of different sizes). 
Regarding claim 5, the first cervical plate 12 has a body that is a singe unitary piece, and the second cervical plate 14 has a body such that the body of 14 and the cooperative interlocking portion 22 form a separate single unitary piece. 
Regarding claim 6, the stabilizing interconnection between the first and second plate 12/14 is capable of spanning a disc space between at least two vertebral bodies, thereby stabilizing at least one level of the spine (noting that the device is configured for cervical use [0032] and that different vertebral bodies are known to be of different sizes). 
Regarding claims 7 and 8, the system further includes a third cervical plate interconnected with the first cervical plate or second cervical plate opposite the other of the first or second cervical plate through cooperative interlocking portion on the third cervical plate and one of the interlocking portions on the first plate. [0038]
Regarding claim 9, the anchoring systems are threaded screws [0036].
Claims 10-18 are considered essentially duplicative of claims 1-9, with the exception of the additional final wherein clause of claim 10. Morris reads on this clause, also, and therefore continues to read on each of these claims for the same reason it reads on claims 1-9. The rejection will not be duplicated here. 
Morris teaches the additional limitation of “the stabilizing interaction 22/16 is configured to resist relative lateral movement of the first and second plates 12/14” due to the dovetail projection/groove-like configuration of the plurality of teeth of the projection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799